Citation Nr: 1734924	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-31 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a right ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1974 to December 1976. 

This claim comes before the Board from an August 2011 rating decision of the Board of Veterans' Appeals (Board) Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran had a video hearing in February 2017 before the Undersigned Veterans Law Judge (VLJ). The Veteran withdrew his appeal for service connection for hepatitis C at the hearing. The record was also held open for 30 days after the hearing and the Veteran did submit new evidence along with a waiver of RO consideration. 


FINDINGS OF FACT

1. The January 2005 rating decision is final. 

2. There is new and material evidence to re-open the Veteran's claim for a right ankle condition. 

3. The weight of the evidence is against finding a nexus between the Veteran's current right ankle condition and in-service ankle sprains. 


CONCLUSIONS OF LAW

1. The January 2005 rating decision that denied entitlement to service connection for a right ankle condition is final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. New and material evidence has been received since the January 2005 rating decision to reopen the Veteran's claim of entitlement to service connection for a right ankle condition. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for his right ankle injury. Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105. However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

The RO denied the Veteran's claim of entitlement to service connection for a right ankle disability in a January 2005 rating decision because the record did not include evidence showing that his right ankle condition was chronic outside of his June 1974 in-service right ankle sprain. The Veteran was notified of this decision by a January 2005 letter and he did not appeal the decision or submit new and material evidence within the one year appeal period. Thus, the Board finds that the January 2005 decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has submitted a positive nexus statement from a treating VA physician. The Veteran has also submitted lay testimony through buddy statements supporting that the Veteran had right ankle fractures in service. In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the service connection claim for a right ankle condition. Thus, the claim of entitlement to service connection for a right ankle condition is reopened.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran testified at his February 2017 hearing that he originally injured his right ankle in May 1974 while in boot camp running the obstacle course. The Veteran testified that X-rays were taken and he was found to have a right ankle fracture. The Veteran then re-injured the ankle shortly thereafter, while in service, at the El Paso International Airport. He went to William Beaumont Medical Center for treatment where a cast was put on his ankle. The Veteran's representative noted at the hearing that the records from Beaumont could not be obtained. 

The Veteran also noted in a September 2010 statement that he injured his ankle in 1974 in boot camp in Orlando and again in El Paso. He also noted that he injured his ankle while aboard the USS America off the coast of England. 

During the next two years of service, the Veteran testified that his ankle never completely healed and that he has had constant pain since then. 

The Veteran's sister submitted a buddy statement indicating that the Veteran fell off the escalator at El Paso International Airport in May 1974 and was rushed to William Beaumont Medical Center where a physician diagnosed him with a right ankle fracture. A friend of the Veteran also submitted a buddy statement where she indicated that she saw the Veteran on crutches in El Paso, Texas in May 1974 and he told her that he had fractured his right ankle. Finally, the Veteran's wife submitted a buddy statement where she notes that the Veteran has had continuous problems with his right ankle. 

The Veteran's treating physician at the Denver VA hospital. Dr. Prohaska, a resident, wrote in March 2017 that is was her professional opinion that the Veteran developed chronic right ankle pain and ligamentous instability while in service. She notes that the Veteran reported multiple ankle fractures while in service. The Veteran has been seen at the Denver VA since October 2010 and an MRI in 2014 showed a remote anterior talofibular ligament injury. Dr. Prohaska noted that it seems likely that the Veteran developed chronic ligamentous instability leading to tibial nerve impingement which is causing his ongoing pain and swelling. She also noted that the Veteran is not thought to have a rheumatologic disease but has likely developed superimposed osteoarthritis given the chronic instability of the joint. 

The Board notes that the Veteran does indeed have a current right ankle disability. Therefore, element (1) is established. Moreover, service treatment records do indicate two treatments for a right ankle sprain and therefore element (2) is established. Unfortunately, based on the evidence below, the weight of the evidence is against finding a nexus between in- service ankle sprains and the Veteran's current right ankle disability. 

First and foremost, there is no documentation in service of any right ankle fracture. Service treatment records show a May 1974 twisted right ankle that is diagnosed as a sprained right ankle where he was prescribed an ice pack, ace wrap, crutches, three days of light duty and Darvon. In June 1974, the Veteran again twisted his right ankle playing basketball and requested x-rays. There was soft tissue swelling over the lateral malleolus but no fractures were identified.  The Veteran's November 1976 separation examination was silent for complaints of musculoskeletal problems. 

Secondly, a chronological consideration of post-service treatment records indicates that at the earliest, the Veteran experienced right ankle pain in 2003. This lack of post-service medical treatment was not explained.  Moreover nothing in the record indicates a positive history for ankle fractures beyond the lay statements. 

An October 2008 X-ray of the right ankle showed reported degenerative changes and calcifications may or may not present previous injury. There was no evidence of an acute process. 

A January 2011 MRI of the right ankle had unremarkable findings with no evidence of osteochondral lesion. 

A March 2011 SSA decision indicates that the Veteran has postural limitations due to right ankle pain. An SSA medical examination documents chronic right ankle pain but the Veteran does not give any history regarding its etiology. 

An August 2011 VA treatment note assessed the Veteran with chronic right ankle pain with mild degenerative joint disease of the ankle. The Veteran reported a history of distal malleoli fractures with several weeks in a boot in the 1970s. The Veteran reported that in June 2010 he noted pain associated with swelling and color changes of the right ankle up to the mid-calf. 

An August 2011 VA examination noted that the Veteran reported spraining his ankle while playing basketball in service in January 1974. The examiner noted that while the Veteran also reported three ankle fractures in service, there is no record of ankle fractures during service. The Veteran reported that he had a new onset of right ankle pain in 2003 and the Veteran was treated with Tramadol until he had a steroid injection in October 2010. The Veteran presented with an abnormal gait. The VA examiner noted that the cause of the right ankle pain is unknown. The VA examiner also opined that the Veteran's current right ankle condition is less likely than not related to the 1974 in-service ankle sprain because the Veteran did not report occurrence of right ankle pain until 2003. 

At a December 2011 VA physical therapy evaluation, the Veteran reported that he fractured his ankle while in service and also had three right ankle sprains in-service. He presented with complaints of right lateral ankle pain and reported previous treatments with injections. The assessment was right ankle supination syndrome associated with recurrent ankle sprains. 

The Veteran reported at an August 2012 podiatric appointment that he fractured his ankle twice while in service and that he began having pain one year ago in his ankle. Radiographs showed that the ankle joint was congruent with normal joint margins and there were small osteophytes noted at the distal malleoli. There was no fracture, dislocation or OCD visible and the Veteran was associated with ankle pain. 

The Veteran had a VA examination in February 2014 that indicate a review of the Veteran's service treatment records show treatment for a twisted right ankle in June 1974 and an X-ray was obtained that showed no fracture. Currently, the Veteran is diagnosed with a right ankle strain and the cited X-ray reveals moderate medial joint compartment narrowing. 

The Veteran had two VA examinations that indicate no history of ankle fractures nor do they indicate a connection between the two ankle sprains in service and the Veteran's current condition. Moreover, as described above, the Veteran's first reports of the onset of ankle pain were in 2003 at the earliest. 

In terms of Dr. Prohaska's positive nexus statement, the Board notes that Dr. Prohaska relied on the Veteran's self-reported history of ankle fractures in issuing her opinion about a history of ligamentous instability. However, the self-reported history is not consistent with the service treatment records which do not show any fractures of the ankle.  The Board finds that an ankle fracture would likely be documented in the service treatment records and the failure to document any such fracture indicates that it did not occur.  Therefore, this medical opinion, which relies on this inaccurate history, is of little probative value. 

Finally, the Board notes that the VA attempted to locate the records at William Beaumont Hospital and received a negative response. A formal finding of unavailability was issued in July 2011. The Board notes that the Veteran reported a second fracture that was treated at this hospital in May 1974 and he was given a cast. However, the service treatment records show both a late May 1974 and a late June 1974 right ankle sprain in service with no indication of a cast or boot placed on the Veteran. Moreover, as described above, there is no evidence of any fractures in service and an x-ray was conducted in late June 1974 with negative results. Therefore, even if the records were to exist, the Board finds that they would be of limited probative value. Moreover, as described below, the Board has satisfied its duty to assist in locating these records. 

The weight of the evidence is against finding a nexus between the Veteran's current right ankle condition and service. Therefore, the claim is denied. 

III. Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The VA attempted to locate the records at William Beaumont Hospital and received a negative response. A formal finding of unavailability was issued in July 2011. VCAA September 2010.  Moreover, SSA records were obtained. The Veteran was also provided with an examination that properly documented his conditions. 

 
ORDER

Service connection for a right ankle disability is denied. 




_____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


